Citation Nr: 0209237	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  94-29 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
lumbosacral spine disorder.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active duty for training from August 1962 to 
February 1963, and active military service from January 1968 
to November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  In July 1995, the veteran testified 
before a Hearing Officer at the VARO in Seattle.  In 
subsequent June 1997 and March 2000 decisions, the Board 
remanded the veteran's claim to the RO for additional 
development.  The development requested has been completed 
and the veteran's claim is again before the Board.  

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001).  In this case the veteran has satisfied each of 
these requirements by submitting medical evidence related to 
his back disability, and submitting medical reports in which 
he was found to be totally disabled by virtue of his back 
disability.  His inferred claim for a total rating based on 
individual unemployability is referred to the RO for initial 
adjudication.

In a statement of accredited representative in appealed case 
dated in April 2002, the veteran's representative argued that 
the veteran should be provided a rating based on peripheral 
compressive polyneuropathy.  The Board construes this 
statement as a claim for service connection.  The claim has 
not been adjudicated by the RO, and is referred to the RO for 
such adjudication.



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The veteran has been diagnosed with peripheral neuropathy 
that has been reported as effecting his ability to ambulate.  

3.  The veteran's degenerative disc disease of the 
lumbosacral spine is manifested by severe recurring attacks 
with intermittent relief, which results in additional 
functional loss and pain, not compensated for under the 
specific provisions of the Rating Schedule pertaining to that 
joint.  Pronounced intervertebral disc disease has not been 
demonstrated.


CONCLUSION OF LAW

The schedular criteria for an evaluation to 40 percent for 
lumbosacral disability, effective from July 7, 1993, have 
been met. 38 U.S.C.A. § 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5293 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, prior to the RO's most recent 
consideration of the veteran's claim, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issue on 
appeal.  Holiday v. Principi, 14 Vet App 327 (2001).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been notified of the 
requirements for the benefit sought on appeal, the evidence 
necessary to substantiate his claim, and the bases of the 
RO's decisions with respect to his claim.  The veteran has 
not alleged that there is any outstanding evidence or 
information that could be obtained to substantiate his claim.  
The Board is also unaware of any such outstanding evidence or 
information.  The veteran has now been afforded examinations 
that contain the findings necessary to adjudicate his claim.

Legal Criteria

Disability evaluations are determined by applying a schedule 
of ratings (rating schedule) which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent.  The 
evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14.  

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. 
§§ 3.102, 4.3 (2001).   

When a disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the function is 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (2001).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2000) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or maligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

The veteran's lumbosacral disability is currently rated as 20 
percent disabling under Diagnostic Codes (DC) 5292-5293, for 
limitation of motion of the lumbar spine/intervertebral disc 
syndrome.  Under DC 5292, moderate limitation of motion of 
the lumbosacral spine warrants a 20 percent rating, with 
severe limitation of motion warranting a 40 percent rating. 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001). With respect 
to DC 5293, a 20 percent evaluation is warranted for moderate 
intervertebral disc syndrome with recurrent attacks.  If 
intervertebral disc syndrome is severe, with symptomatology 
indicating recurring attacks with intermittent relief, a 40 
percent rating is assigned.  Pronounced intervertebral disc 
syndrome is manifested by persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc for 
which there is little intermittent relief, and is assigned a 
60 percent rating. 38 C.F.R. § 4.71a, DC 5293 (2001).  

The Board also notes the veteran's disability may be rated 
under DC 5295 for lumbosacral strain, as the criteria are 
equally applicable to the present case.  Such disability with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in the standing position warrants a 
20 percent rating.  A 40 percent rating is assigned for 
lumbosacral strain with listing of the whole spine to 
opposite side, positive Goldwaithe's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritis changes or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (2001).  

Analysis

In the February 1995 rating action, the RO granted the 
veteran service connection for degenerative disc disease of 
the lumbosacral spine with arachnoiditis, right sciatica, and 
history of low back strain.  The disability was assigned a 10 
percent evaluation under DC 5293 effective from July 1993.  
The July 1993 effective date reflects receipt by the RO of 
the veteran's application to reopen his previously denied 
claim.  

In November 1996, a 20 percent evaluation was awarded, and 
the veteran's disability was re-characterized as limitation 
of motion of the lumbosacral spine.  In a January 1997 
rating, an effective date for the 20 percent award was 
established as July 1993.  

The veteran appealed the RO decision assigning the initial 10 
percent evaluation for his lumbosacral spine disability.  
Since the veteran has appealed the initial rating of the 
disability, different ratings may be assigned for the 
disability for separate periods of time, based on the facts 
found, a practice known as "staged" ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

The veteran has consistently complained of low back pain 
associated with injuries to his back in service.  He has also 
complained of radiating pain from his low back down his 
thighs to his knees, with the right greater than the left.  
All activities have been reported as increasing his pain, to 
include exacerbation associated with any type of movement, as 
well as prolonged standing or sitting.  

A radiographic study of the veteran's back in March 1993 
revealed degenerative disc and facet osteoarthritic change of 
L4 through S1.  Thereafter, an MRI (magnetic resonance 
imaging) scan of the veteran's lumbar spine in February 1994 
revealed slight midline to right-sided disc protrusion at L4-
L5 without evidence of spinal stenosis or nerve root 
compression.  Also identified was a left-sided herniated disc 
at L5-S1 with an extruded fragment adjacent to the left S1 
nerve root.  Furthermore, the scan identified narrowing of 
the intervertebral disc space at L4-L5 and L5-S1.  

A May 1994 electro-diagnostic study of the low back revealed 
normal findings, with no electrodiagnostic evidence of lower 
motor neuron lesion or lumbosacral radiculopathy.  

With respect to VA and non-VA examinations, the Board is 
cognizant that there is evidence both for and against the 
veteran's claim for an increased rating.  

In particular, an examination in February 1995 by Paul 
Liguori, M.D., revealed no evidence of acute or ongoing 
radicular process or spinal stenosis.  However, Dr. Liguori 
noted that there was painful and restricted range of motion 
about the lumbar spine with mechanical low back pain.  Thus, 
any activities that would require the veteran to "range" 
the dorsolumbar spine could exacerbate his pain complaints.  

A March 1995 medical opinion from a VA endocrinologist/staff 
physician notes that the veteran had had progressive pain 
associated with his low back for many years.  It was the 
physician's opinion that the veteran had become completely 
disabled from the pain.  On VA examination in September 1995, 
an examiner notes in his assessment that the veteran appeared 
to be significantly disabled by his pain.  

A February 1997 MRI scan of the veteran's lumbar spine 
revealed a small left posterolateral disc extrusion without 
mass effect on the left S1 nerve root or thecal sac.  There 
was also mild circumferential disk bulge at L4-5 and to a 
lesser extent L3-4.  Furthermore, the scan revealed 
degenerative disc disease at L3-4, L4-5, and L5-S1.  

During a VA examination in July 1997, the veteran reported 
chronic low back pain with aggravation of pain on activities.  
Following a clinical evaluation, the examiner noted that the 
veteran had subjective complaints that were not fully 
supported by the clinical findings.  It was also noted that 
it was not possible to assess the veteran's functional 
limitation associated with his back disability due to the 
poor effort by the veteran during functional assessment.  The 
examiner additionally noted that from his observation, 
limitations were only partially attributable to discomfort of 
degenerative disease.  

On VA examination in June 1998, the veteran was diagnosed 
with chronic back pain and degenerative disc disease at L3-4, 
L4-5, and L5-S1.  The examiner further noted that there were 
no radicular symptoms on examination, or evidence of 
neurological deficits, sciatica, or arachnoiditis.  The 
veteran was found to have a full lumbar range of motion with 
essentially negative straight-leg raising.  Additionally, the 
examiner noted that the veteran had reported constant pain in 
his back, but not otherwise reported flare-ups.  The severity 
of the veteran's functional impairment was reported as mild.  

Subsequently, on VA examination in August 2001, the veteran 
was noted to have undergone nerve conduction studies the 
previous year, and having been diagnosed with peripheral 
neuropathy.  The examiner noted that the veteran had 
difficulty walking because of paresthesias, and that the 
peripheral neuropathy was causing most of the veteran's 
symptoms, and effecting his lower extremities and ability to 
ambulate.  Furthermore, the examiner reported that the disc 
disease was not the major cause of the veteran's limitations, 
but rather the arachnoiditis.  

The Board notes that while the veteran has not necessarily 
shown a significant limitation of motion of the lumbar spine 
on examination, given the veteran's report of an increase in 
functional loss and pain in the lumbar spine during 
activities, and the medical evidence both for and against his 
claim, the Board finds there is reasonable doubt as to 
whether the veteran warrants an increased rating.  
38 U.S.C.A. § 5107.  

As such, resolving all doubt in favor of the veteran and 
taking into consideration sections 4.40 and 4.45 of the 
regulations, the Board finds an increase to 40 percent under 
DC 5293, for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief, is warranted.  
38 C.F.R. § 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5293.  

However, given the lack of evidence of neurological deficit 
or findings appropriate to the site of the diseased disc, the 
Board does not find a rating of 60 percent under DC 5293, for 
pronounced intervertebral disc syndrome, is warranted.  In 
this regard the veteran has no absent reflexes.  Furthermore, 
ankylosis of the veteran's lumbar spine has not been 
demonstrated, and as such, consideration of the veteran's 
disability under DCs 5286 or 5289 is not warranted. 

A higher evaluation cannot be provided on the basis of 
functional impairment.  38 C.F.R. §§ 4.40, 4.45, 4.59.  The 
veteran's poor effort on the recent examination prevented the 
examiner from assessing functional impairment.  

Additionally, 38 C.F.R. § 3.321(b)(1) provides that, where 
the disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for service-connected disability, then 
an extraschedular evaluation will be assigned.  If the 
question of an extraschedular rating is raised by the record 
or by the veteran before the Board, the correct course of 
action for the Board is to raise the issue and remand the 
matter for decision in the first instance by the RO.  Bagwell 
v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996).  Judicial precedent has held that, in the 
absence of "evidence of 'an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards' . . . the Board [is] not 
required to discuss the possible application of 
§ 3.321(b)(1)."  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

Here, the reports that the veteran has been unemployed since 
1991 and the award of Social Security disability benefits 
could be seen as raising the issue of entitlement to an 
extraschedular rating.  However, the veteran's back 
disability has not required any periods of recent 
hospitalization.  Inasmuch as he is unemployed the disability 
is not shown to have a marked impact on employment.  His 
inferred claim for a total rating has been referred to the 
RO.  The record, in our view, including the lack of 
contentions in that regard, does not show that the veteran's 
disability has caused marked interference with employment or 
necessitated frequent hospitalization.  As a result, the 
Board finds that consideration of this matter under the 
provisions of 38 C.F.R. § 3.321 is not appropriate.  

The Board has considered all the evidence of record with 
respect to the veteran's claim and is of the opinion that, 
the evidence supports a finding that the veteran's 40 percent 
evaluation is warranted from the effective date of the grant 
of service connection, July 7, 1993.


ORDER

A 40 percent evaluation for lumbosacral disability, effective 
from July 7, 1993, is granted.  


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

